Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The indicated allowability of claim 6 is withdrawn in view of the newly discovered reference(s) to Park (Pub 20080024684).  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (Pub 20120105816) in view of Nara (Pub 20110032492) and further in view of Park et al (Pub 20080024684).

Regarding claim 1, Ozawa discloses projection display device and methods of controlling the same comprising an information processing apparatus, comprising circuitry configured to: 
	receive sensing information and coordinate information as input, (fig 2: control section 31 receiving image information and coordinate information from 34 and 33 respectively) wherein  
	the sensing information is obtained by sensing a space in which video is projected, (34 fig 2) 
	coordinate information being obtained by pointing through a pointing operation of the space by a user, (13 fig 2); 
	and a control based on designation of the projection region by the user, a projection apparatus to project the video onto the projection region, (see control unit 31 fig 2 and storage unit 32 fig 2 which may store various data besides control programs; in addition, see alteration of projection region in a predetermined range based on sensing performed by 35 fig 2 and coordinate information, (Para. [0015; 0017-0018]) and controls, in a case where a projection region is designated by the user on a basis of the stored setting information, a projection apparatus to project the video onto the projection region, (S15-S16 fig 4).  
	
	However, storing setting information is not disclosed.
            In addition to Ozawa, it is well known in the art to store setting information for setting a projection region in a specific range in a storage unit based on a result of analyzing a state in the space wherein the result is analyzed based on the sensing information and the coordinate information wherein the projection region is designated by the user based on the stored setting information. See for example Nara disclosing in the same field of endeavor a projector and trapezoidal distortion correction method comprising a control unit that stores setting information for setting a projection region in a specific range in a storage unit on a basis of a result of analyzing a state in the space on a basis of the sensing information and the coordinate information, wherein the projection region is designated by the user based on the stored setting information, (Para. [0008] and see 130 and 150 and 120 fig 2, also see selection of a correction system output of a plurality of systems having stored setting information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozawa by incorporating the teachings of Nara for the common purpose of correcting displayed images.
	The combination does not disclose output, based on a determination that a surface in vicinity of first coordinates indicated by the coordinate information is inappropriate for projection based on the analysis, information for prompting to execute the pointing operation on second coordinates, wherein the second coordinates are different from the first coordinates. 
In a similar field of endeavor, Park discloses output, based on a determination that a surface in vicinity of first coordinates indicated by the coordinate information is inappropriate for projection based on the analysis, information for prompting to execute the pointing operation on second coordinates, wherein the second coordinates are different from the first coordinates, (Para. [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozawa and Nara by incorporating the teachings of Park for the common purpose of allowing a user to determine appropriate image projection regions. 
	

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Nara in view of Park in view of Yonezawa (Pub 20090027629).
Regarding claim 2, Ozawa discloses a control unit, see claim 1. However, a 
centered projection region is not disclosed. 
In a similar field of endeavor, Yonezawa discloses image projection method and 
projector wherein the control unit sets the projection region to be centered on coordinates changed from coordinates indicated by the coordinate information on the basis of the result of analyzing, (fig 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozawa, Nara, and Park by incorporating the teachings of Yonezawa for the common purpose of appropriately displaying images after correction. 

	Regarding claim 5, Ozawa discloses a control unit. However, changing a projection region in accordance with an area of a plane is not explicitly disclosed. 
	In a similar field of endeavor, Yonezawa discloses wherein the control unit changes an area of the projection region set in accordance with an area of a plane including the coordinates indicated by the coordinate information, (fig 2 and figs 3A-3D).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozawa, Nara, and Park by incorporating the teachings of Yonezawa for the common purpose of appropriately displaying images after correction.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Nara in view of Park in view of Yonezawa in view of Hwang (Pub 20150061884).
Regarding claim 3, Ozawa discloses a control unit. However, a projection region 
set along an edge of an object is not disclosed.
In a similar field of endeavor, Hwang discloses wherein the control unit sets the projection region along an edge of an object recognized in vicinity of the coordinates indicated by the coordinate information, (fig 5A-5C and Para. [0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozawa, Nara, Park and Yonezawa by incorporating the teachings of Hwang for the common purpose of projecting additional information and main content simultaneously. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Nara in view of Park in view of Cheon (Pub 20150095953).
Regarding claim 7, Ozawa discloses a control unit. However, receiving a pointing 
operation in an extended region is not disclosed. 
In a similar field of endeavor, Cheon discloses wherein the control unit 
determines that the projection region is designated in a case where the pointing operation by the user is received in an extended region including the set projection region and extended to be larger than the projection region, (Fig 11B see 1110). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozawa, Nara, and Park by incorporating the teachings of Cheon for the common purpose of projecting additional information and main content simultaneously according to a user’s selected desired area.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Nara in view of Park in view of Tamura (Pub 20090207323).
Regarding claim 10, Ozawa discloses a control unit. However, storing setting 
information with identification information is not disclosed. 
In a similar field of endeavor, Tamura discloses a projector wherein the control 
unit stores the setting information together with identification information for identifying the projection region and determines that a projection region corresponding to the identification information is designated when an operation or voice to select the identification information is input from the user, (fig 2 table stores settings containing identification information i.e. type of image and projection region i.e. size and/or location). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozawa, Nara, and Park by incorporating the teachings of Tamura for the common purpose of projecting images based on the type of images.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422